Citation Nr: 0003315	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  98-18 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Basic eligibility to educational assistance benefits under 
Chapter 30, Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

The veteran


INTRODUCTION

The veteran served in the United States Army on active duty 
from December 1960 to December 1966.  He had no subsequent 
Reserve service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1998 decision from the Muskogee, 
Oklahoma, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to educational benefits under 
Chapter 30, Title 38, United States Code on the basis of 
insufficient qualifying service.

In January 2000, the veteran testified before a member of the 
Board at a videoconference hearing.  Correspondence in the 
claims file indicates that the veteran accepted that hearing 
in lieu of an "in-person" hearing before a Board member.  
See 38 C.F.R. § 20.700(e) (1999). 


FINDINGS OF FACT

1.  The veteran had active duty from December 1960 to 
December 1966.  He had no subsequent Reserve service.

2.  The veteran did not serve on active duty continuously for 
3 years after June 30, 1985, nor was he discharged or 
released from active duty after June 30, 1985, because of a 
service-connected disability, a preexisting medical 
conditions not characterized as a disability, for hardship, 
for convenience of the Government after completing 30 months 
of a 3-year enlistment, involuntarily for convenience of the 
Government as a result of reduction in force, or for a 
physical or mental condition not characterized as a 
disability and not the result of his own willful misconduct.  

3.  The veteran has no verified Selected reserve service.  


CONCLUSION OF LAW

The criteria for basic eligibility for educational assistance 
benefits under Chapter 30, Title 38, United States Code have 
not been met.  38 U.S.C.A. §§ 3011 (West 1991); 
38 C.F.R. §§ 21.7040, 21.7042, 21.7044, 21.7045 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active duty from December 1960 to December 
1966.  He had no subsequent Reserve service.

The veteran provided testimony at a hearing in January 2000.  
At the hearing, he described how his life circumstances had 
prevented him from pursuing further education until about May 
1998.  Hearing transcript (T.), page 3.  He noted that 
information in a VA pamphlet discusses that time limits might 
be extended under certain circumstances.  T. 2.  

The laws and regulations promulgated by the VA include 
provisions for an educational assistance program for certain 
veterans and service members.  38 U.S.C.A. § 3001(1) (West 
1991); 38 C.F.R. § 21.7000 (1999).  There are several 
provisions under which a veteran may establish entitlement to 
education benefits under Chapter 30, Title 38, United States 
Code. Under 38 U.S.C.A. § 3011(a)(1)(A) and 38 C.F.R. § 
21.7042(a)(1), entitlement may be granted if a veteran first 
entered on active duty as a member of the Armed Forces after 
June 30, 1985.  In this case, the evidence of record shows 
that the veteran first entered on active duty in December 
1960; thus, he does not qualify for Chapter 30 education 
benefits under 38 U.S.C.A. § 3011(a)(1)(A).

An individual may also establish eligibility for basic 
education assistance under 38 U.S.C.A. § 3011(a)(1)(B) and 38 
C.F.R. § 21.7044(a)(2), if he/she has remaining Chapter 34 
eligibility as of December 31, 1989, and meets the remaining 
criteria for conversion of such benefits under Chapter 30.  
In this case, the veteran met the requirements for 
eligibility under 38 U.S.C. Chapter 34, serving on active 
duty for more than 180 days after January 31, 1955 and before 
January 1, 1977, with an honorable discharge.  38 U.S.C.A. 
§ 3452 (West 1991 & Supp. 1997).  Pursuant to 38 U.S.C.A. § 
3462 (West 1991), and 38 C.F.R. § 21.7042 (1999), the 
veteran's ending date of eligibility for educational 
assistance benefits under Chapter 34, Title 38, United States 
Code, was ten years after his release from active duty, or 
December 31, 1989, whichever was earlier.  The Board notes 
that the entire Chapter 34 program was discontinued by law 
effective January 1, 1990, and no benefits are payable under 
that program on or after that date.

The service requirements to establish eligibility for Chapter 
30 education benefits for an individual who first became a 
member of the Armed Forces prior to June 30, 1985, as is the 
case here, are quite specific.  The following criteria 
reflect the portion of those requirements pertinent to the 
instant appeal:

The individual must have been on active duty at any time 
during the period beginning on October 19, 1984, and ending 
on July 1, 1985, and continued on active duty without a break 
in service for a period of three years thereafter unless 
fitting within a set of defined exceptions.  38 C.F.R. § 
21.7044(a)(6).  Upon careful review of the veteran's active 
duty history, the Board finds that he is ineligible for 
Chapter 30 benefits as he did not serve on active duty within 
the required dates described above.  

Records do not show and he does not assert that his 
separation from active service in December 1966 was due to 
full-time assignment to study at a civilian institution, re-
enlistment upon failing to complete a course of study; 
discharge after serving not more than 12 months of his 
initial obligated period of active duty due to a medical 
condition that pre-existed active service; a service-
connected disability; a physical or mental condition 
interfering with the individual's duty; or involuntary 
separation.  38 C.F.R. § 21.720(b)(6).  Thus, the veteran has 
not satisfied one of the initial service requirements to 
render him eligible for education benefits under Chapter 30 
pursuant to 38 C.F.R. § 21.7044(a)(6).  

The record otherwise does not establish that the veteran 
served in the Selected Reserves.  At his hearing, he 
testified that he had no type of Reserve service after his 
discharge from active duty.  T. 4.  He therefore does not 
qualify for Chapter 30 education benefits under the 
provisions of 38 C.F.R. § 21.7044(b).  

The Board notes that a veteran may also be granted 
entitlement to Chapter 30 benefits under 38 U.S.C.A. § 3018A 
(West Supp. 1997) and 38 C.F.R. § 21.7045 (1999). The Defense 
Authorization Act, Pub. L. No. 101-510, 104 Stat. 1571 
(codified as amended in 38 U.S.C.A. § 3018A), established an 
additional eligibility category, referred to as Category III, 
under which veterans may qualify for Chapter 30 education 
benefits. Pursuant to relevant entitlement criteria, the 
veteran must have been on active duty on September 30, 1990, 
elected to receive benefits under the Chapter 30 program, and 
received an honorable discharge due to involuntary separation 
after February 2, 1991.  38 U.S.C.A. § 3018A (West Supp. 
1995).  In this case, the evidence of record discloses that 
the veteran was not on active duty on September 30, 1990.  
Thus, he is not entitled to payment of benefits on that 
basis.  10 U.S.C. §§ 1141, 3018A; 38 C.F.R. § 21.7045.

The Board also acknowledges the veteran's argument that he 
did not use his educational assistance benefits earlier, and 
he should be permitted to utilize his remaining educational 
assistance benefits under Chapter 34, thereby extending his 
time limits for use of such benefits.  However, the Board 
again emphasizes that the termination date for Chapter 34 
educational assistance benefits for all veterans was December 
31, 1989.  38 U.S.C.A. § 3462(e) (West 1991).  The pertinent 
governing legal criteria do not allow for payment of Chapter 
34 educational assistance benefits after that date regardless 
of any remaining entitlement of an individual on that date.

In closing, the Board acknowledges the veteran's lengthy and 
honorable service; however, the Board is not free to ignore 
or make exceptions to laws passed by Congress.  38 U.S.C.A. § 
7104 (West 1991).  In this instance, the applicable law is 
specific as to the criteria for the benefit sought on appeal.  
In short, there is no legal basis to award entitlement to 
Chapter 30 educational assistance benefits.  In cases such as 
this, where the law is dispositive, the claim should be 
denied because of the absence of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Based on the foregoing, the 
appeal is denied.



ORDER

The veteran's claim of basic eligibility to educational 
assistance benefits under Chapter 30, Title 38, United States 
Code is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals


